Citation Nr: 0529889	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-18 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from March 1955 to November 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a Board 
videoconference hearing before the undersigned in October 
2004.  A transcript of that hearing has been associated with 
the claims folder.

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
 

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in a September 
1995 rating decision; it notified the veteran of the denial 
but he did not initiate an appeal.

3.  Evidence received since the September 1995 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The rating decision of September 1995 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
November 1995 rating decision to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for PTSD in a September 1995 
rating decision.  It gave the veteran notice of this denial, 
but he did not initiate an appeal.  Therefore, the RO's 
decision of September 1995 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2005).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO denied service connection for PTSD in a September 1995 
rating decision because the evidence of record did not 
establish the existence of a verifiable in-service stressor.  
Evidence at the time of the September 1995 rating decision 
consisted of service medical records (SMRs); January 1991 to 
January 1994 VA outpatient treatment records from Tuscaloosa; 
an April 1991 private medical report from "J.C.," MD.; 1992 
treatment records of "N.M.," MD.; October 1992 treatment 
records of "D.M.," MD.; two November 1992 VA examinations; 
a January 1994 VA examination;  a March 1994 stressor 
statement by the veteran; six lay statements received in 
March of 1994; and an August 1995 report of contact letter 
from the Army Board of Corrections.  

Evidence received since the September 1995 rating decision 
consists of February 2002 to October 2002 VA outpatient 
records from Florence; three lay statements received in 
August 2002; an August 2002 statement by the veteran on an 
incorrectly filed VA Form 9; a March 2003 duplicate of the 
March 1994 stressor statement by the veteran; a July 2003 
stressor statement by the veteran as part of his substantive 
appeal; and an October 2004 transcript of the veteran's 
testimony at a videoconference hearing.
 
Upon review of this evidence, the Board finds that the 
stressor statement provided by the veteran as part of his 
July 2003 substantive appeal and the veteran's testimony at 
an October 2004 videoconference hearing provide new 
information regarding the approximate dates of the veteran's 
alleged in-service stressors.  Although the description of 
the stressors was previously of record, the approximate dates 
are new information.  If this new information is verified and 
considered with evidence previously of record, it thus 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  This evidence is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Therefore, the 
claim is reopened.  38 U.S.C.A. § 5108.    

The Duty to Notify and the Duty to Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Review of the claims folder reveals compliance with the VCAA, 
as the veteran has had ample opportunity to present evidence 
and argument in support of his appeal.  In the event any 
noncompliance is found, given the favorable disposition of 
the appeal, the Board finds that any defect in notice or 
assistance is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.


REMAND

As discussed above, the claim for service connection for PTSD 
is reopened.  However, before addressing the merits of the 
claim, the Board finds that additional development is 
required.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 
9 Vet. App. 389, 395 (1996).  

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(c)(3).  The veteran is seeking service connection for 
PTSD.  The RO has not made any attempt to verify the 
veteran's alleged in-service stressors, finding that he had 
not provided sufficient evidence for verification.  

Verification of the alleged in-service stressors would have a 
significant impact on the adjudication of the claim.  An 
August 1995 report of contact from the Army Board of 
corrections indicates that the veteran served in Vietnam from 
August 1965 to July 1966.  The veteran's unit while in 
Vietnam is shown as 2nd Bn, 19th Arty, B Btry, 1st CAV from 
August 1965 to November 1965.  He also served with 2nd Bn, 
19th Arty, HHQ Btry, 1st CAV from November 1965 to July 1966.  
On his DD Form 214 his primary duty is listed as "mess 
steward."  The veteran indicates his unit served at An Khe 
Base Camp.  There is no indication he participated in combat.  
According to his July 2003 stressor statement, March 1994 
stressor statement, and the veteran's testimony during his 
October 2004 videoconference hearing, the veteran indicated 
that several of his friends at the An Khe Base were killed in 
Vietnam.  Sergeant Huff was killed sometime in August or 
September of 1965.  Sergeant Garcia was killed sometime in 
September or October of 1965.  The veteran witnessed Sergeant 
Thorn commit suicide in November or December of 1965.  

The RO should contact the U.S. Armed Services Center for Unit 
Records Research (USASCURR) and provide them with the 
veteran's service dates, unit identification, the names of 
servicemen involved, and the approximate dates of the three 
stressor incidents noted above.  The RO should ask USASCURR 
to provide unit records or additional information which would 
verify his alleged stressors.  The Board finds that a remand 
is in order to verify in-service stressors for PTSD. 

The Board adds that the veteran does not specify a narrow 
enough timeframe for two other alleged in-service stressors.  
Specifically, the veteran indicates that Sergeant Watson died 
in Vietnam sometime from August 1965 to July 1966.  Also, 
according to August 2002 VA treatment records and during his 
October 2004 videoconference hearing, the veteran alleges 
that he witnessed the collision of two helicopters while 
assigned to the "A" Company, 11th Airborne, in Germany from 
1956-1959.  He specifies the year of the collision to be 
1957, but he is not certain.  USASCURR requires a date range 
within 60 days of the in-service stressor to search for this 
information in unit records.  Accordingly, the information 
the veteran provides is not specific enough for USASCURR to 
act upon these two alleged stressors. 
Accordingly, the case is REMANDED for the following action:

1.	The RO should review the file and 
prepare a summary of the veteran's 
alleged in-service stressors: the 
death of Sergeant Huff sometime in 
August or September of 1965; the death 
of Sergeant Garcia sometime in 
September or October of 1965; and the 
suicide of Sergeant Thorn sometime in 
November or December of 1965.  The 
veteran knew all three soldiers during 
his August 1965 to July 1966 service 
at An Khe Base Camp in Vietnam.  The 
Board notes that the veteran served 
with the 2nd Bn, 19th Arty, B Btry, 1st 
CAV from August 16, 1965 to November 
30, 1965, and with 2nd Bn, 19th Arty, 
HHQ Btry, 1st CAV from November 31, 
1965 to July 15, 1966.  Specifically, 
the RO should provide USASCURR with a 
description of the specific stressor 
incidents, approximate dates and 
location of their occurrence, names of 
servicemen involved, and unit 
designations.  This summary should be 
forwarded to the USASCURR with a 
request for any information, to 
include unit records, which would 
assist in verifying alleged in-service 
stressors.  If no records are 
available, a negative reply to that 
effect is required.       

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of 
the case (SSOC) and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


